                 Case 4:20-xr-90150-KAW Document 1 Filed 02/12/20 Page 1 of 13




 1,   DAVID L. ANDERSON(CABN 149604)
      United States Attorney
 2
      HALLIE HOFFMAN(CABN 210020)
 3    Chief, Criminal Division

 4    MAUREEN C. BESSETTE(CABN 165775)
      Assistant United States Attorney
 5
               1301 Clay Street, Suite 340S
 6             Oakland, California 94612
               Telephone:(510)637 3680
 7             Fax:(510)637-3724
               Email: Maureen.Bessette@usdoj.gov
 8
                                                                                        XJj!
      Attorneys for United States of America
 9

10                                                                                                Qy—
                                            UNITED STATES DISTRICT COURT

11                                       NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                     KAW
12                                                   OAKLAND DIVISION
                                                               V ik^lWlN



13    IN RE:                                                      ca(            20-90150
14    REQUEST FROM POLAND IN THE                                  Application for Order Pursuant to 18U.S.C. §3512
      CRIMINAL MATTER OF J.A. GONZALES &                          for Appointment of Commissioner to Execute Foreign
15    SON CONSTRUCTION,INC.,                                      Legal Assistance Request

16

17             The United States is seeking an Order appointing Assistant United States Attorney Maureen C.
18    Bessette to be a Commissioner to collect evidence requested hy Poland ("the Request") and to seek other
19
      Orders, as needed, to execute the Request, as authorized hyl8U.S.C. §3512.' The Court has authority
20
      pursuant to 18 U.S.C. § 3512 and the Court's own inherent authority to appoint Assistant U.S. Attorney
21

22


23                                                                                                           D
24                                                                                             feb
25


26

27   'The United States has a Mutual Legal Assistance Treaty with Poland. See Treaty Between the United States of America
      and the Republic of Poland on Mutual Legal Assistance in Criminal Matters signed 10 July 1996, pursuant to Article 3(2) of
      the Agreement on Mutual Legal Assistance Between the United States of America and the European Union signed at
28
      Washington 25 June 2003, U.S.-Poland, June 9, 2006, S. TREATY DOC. NO. 109-13 (2006)("the Treaty").
      APPLICATION FOR ORDER
               Case 4:20-xr-90150-KAW Document 1 Filed 02/12/20 Page 2 of 13




 1.   Bessette as Commissioner to take such actions as are required to execute the above-captioned request.
 2
      DATED: February 11, 2020                           Respectfully submitted,
 3

 4
                                                         DAVID L.^D^SON/
                                                         United St^ei/Attorne>
 5

 6                                                       MAUREEN C. BESSETTE
                                                         Assistant United States Attorney
 7

 8


 9

10

11

12

13

14


15

16

17

18

19

20

21

22


23

24

25

26


27

28


      APPLICATION FOR ORDER
                 Case 4:20-xr-90150-KAW Document 1 Filed 02/12/20 Page 3 of 13




 r    DAVID L. ANDERSON(CABN 149604)
      United States Attorney
 2
      HALLIE HOFFMAN(CABN 210020)
 3    Chief, Criminal Division

 4    MAUREEN C. BESSETTE(CABN 165775)
      Assistant United States Attorney
 5
               1301 Clay Street, Suite 340S
 6             Oakland, California 94612
               Telephone:(510)637-3680
 7             Fax: (510)637-3724
               Email: Maureen.Bessette@usdoj.gov
 8
      Attorneys for United States of America
 9

10                                         UNITED STATES DISTRICT COURT

11                                      NORTHERN DISTRICT OF CALIFORNIA

12                                                  OAKLAND DIVISION

13    IN RE:

14    REQUEST FROM POLAND IN THE                                 Appointment of Commissioner^to Execute Foreign
      CRIMDIAL MATTER OF J.A. GONSALVES                          Legal Assistance Request            /
15    & SON CONSTRUCTION,INC.,

16
                                                       INTRODUCTION
17
              The United States is seeking an Order appointing Assistant United States Attorney Maureen C.
18
      Bessette to be Commissioner to collect evidence requested by Poland ("the Request") and to seek other
19

20
      Orders, as needed, to execute the Request, as authorized by 18 U.S.C. § 3512.^

21            A. Request for Production of Criminal Evidence Located in the NDCA

22            On July 17, 2019, the Central Authority ofPoland, the National Prosecutor's Office, submitted
23

24
     'The United States has a Mutual Legal Assistance Treaty with Poland. See Treaty Between the United States of America
25   and the Republic of Poland on Mutual Legal Assistance in Criminal Matters signed 10 July 1996, pursuant to Article 3(2) of
     the Agreement on Mutual Legal Assistance Between the United States of America and the European Union signed at
26   Washington 25 June 2003, U.S.-Poland, June 9, 2006, S. TREATY DOC. NO. 109-13 (2006)("the Treaty").
     MEMO OF POINTS AND AUTHORITIES
27

28
              Case 4:20-xr-90150-KAW Document 1 Filed 02/12/20 Page 4 of 13




 r   the Request for assistanee, pursuant to the Treaty. As stated in the Request, the District Prosecutor's
 2   Office for Lodz-Srodmiescie, requested legal assistance from the United States Department of Justice,
 3   Office ofInternational Affairs, in its criminal investigation into a counterfeit cheek from payor J.A.
 4   Gonsalves & Son Construction, Inc.("J.A. Gonsalves"). According to the Request, victim Polish
 5   national Helena Sochaj met "Alvin Ramsey" on Facebook, where Ramsey purported to be an American
 6   soldier. Sochaj and "Alvin Ramsey" communicated via Facebook and the app Hangouts. In October
 7   2018, Ramsey asked Sochaj to help him cash a check he said he received from a person who owed him
 8   money. The check was from the Bank of Marin, dated November 13, 2018, with the payor J.A.
 9   Gonsalves, the payee Sochaj, the amount $12,500 written in words, and the amount $13,500 written in

10   digits. Sochaj attempted to cash the check on November 19, 2018 at the Bank of Polska Kasa Opieki
11   S.A., in Poland. The Bank of Marin and Wells Fargo Bank (the correspondent bank) determined that the
12   cheek was forged, and refused to pay.

13          Sochaj told "Alvin Ramsey" she could not cash the cheek but he provided no explanation as to
14   why the check could not be cashed. Polish authorities are trying to obtain information about the forged
15   tfaudulent check issued by J.A. Gonsalves, located in Napa, California, to Helena Sochaj in the amount
16   of $12,500/$13,500, in violation of Article 310, §1 and §2 of the Polish Criminal Code. Poland has
17   asked the United States to (1) obtain the original check and any documentation regarding whether it was
18   forged or fraudulent;(2)interview a representative of the Bank of Marin regarding the check;(3)
19   interview a representative of J.A. Gonsalves; and (4) determine whether there are/were any criminal
20   investigations relating to checks issued by J.A. Gonsalves.

21          Under the Treaty, the United States is obligated to assist in response to the Request. The
22   undersigned seeks to be appointed Commissioners by this Court pursuant to 18 U.S.C. § 3512, in order
23   to issue and serve Commissioner Subpoenas on the Bank of Marin and J.A. Gonsalves and to determine

24   the additional information requested by Poland.

25          B. Authority to Grant the Request for Assistance Under Applicable Law

26
     MEMO OF POINTS AND AUTHORITIES
27

28
               Case 4:20-xr-90150-KAW Document 1 Filed 02/12/20 Page 5 of 13




 1           Pursuant to applicable statutory authority, treaty authority, and its inherent authority, federal
 2   courts may issue orders as necessary for the production of evidence requested by foreign countries,
 3   including issuing orders appointing a person to act as a Commissioner to gather such evidence. See 18
 4   U.S.C. § 3512 and the Treaty.

 5           A treaty constitutes the law ofthe land. U.S. Const, art. VI, cl. 2. The provisions of a treaty
 6   have equal footing with acts of Congress and are binding on the courts. See Asakura v. City ofSeattle,
 7   265 U.S. 332, 341 (1924); United States v. The Peggy, 5 U.S. 103 (1801); United States v.

 8   Emuegbunam,268 F.3d 377, 389 (6th Cir. 2001). The provisions of a treaty should be construed

 9   liberally "to give effect to the purpose which animates it." United States v. Stuart, 489 U.S. 353(386)
10   (1989)(internal quotations marks omitted). To the extent that the provisions of a treaty are inconsistent
11   with a preexisting statutory provision, the treaty supersedes the statute. Zschernig v. Miller, 389 U.S.
12   429,440-41 (1968).

13          The United States and Poland entered into the Treaty to promote more effective judicial

14   cooperation and assistance between the parties in criminal matters. See Treaty, pmbl. The Treaty

15   obligates each party, upon request, to provide assistance to the other in criminal investigations,

16   prosecutions, and related proceedings, including assistance in serving documents, obtaining testimony,

17   statements, records, and executing searches and seizures. Article 1. In addition, the Treaty, like 18

18   U.S.C. § 3512, authorizes federal courts to use compulsory measures to further the execution of such

19   requests. Article 5(1)("The judicial or other competent authorities ofthe Requested State shall issue

20   subpoenas, search warrants, or other orders necessary to execute the request.").

21          When executing a treaty or non-treaty request for assistance from a foreign authority, an attorney
22   for the government may file an application to obtain any requisite court orders under 18 U.S.C. § 3512.

23   This section authorizes a federal court to issue such orders and provides in pertinent part:
24          Upon application, duly authorized by an appropriate official of the Department of Justice,
            of an Attorney for the Government, a Federal judge may issue such orders as may be
25          necessary to execute a request from a foreign authority for assistance in the investigation
26
     MEMO OF POINTS AND AUTHORITIES
27


28
               Case 4:20-xr-90150-KAW Document 1 Filed 02/12/20 Page 6 of 13




 1            or prosecution of criminal offenses, or in proceedings related to the prosecution of
              criminal offenses, including proceedings regarding forfeiture, sentencing, and restitution.
 2
                              *                        *
 3
             [A]n application for execution of a request from a foreign authority under this section
 4
              may be filed ... in the District of Columbia.

 5


 6           The term "foreign authority" means a foreign judicial authority, a foreign authority
             responsible for the investigation or prosecution of criminal offenses or for proceedings
 7
             related to the prosecution of criminal offenses, or an authority designated as a competent
 8           authority or central authority for the purpose of making requests for assistance pursuant
             to an agreement or treaty with the United States regarding assistance in criminal matters.
 9
     18 U.S.C.§ 3512(a)(1),(c)(3),(h)(2).
10

             Congress enacted this section to make it "easier for the United States to respond to
11

12   [foreign] requests by allowing them to be centralized and by putting the process for handling

13   them within a clear statutory scheme." 155 Cong. Rec. 6,810(2009)(statement of Sen.
14   Whitehouse); Foreign Evidence Request Efficiency Act of 2009, Pub. L. No. 111-79, 123 Stat.
15
     2086.^ This section provides clear authority for the federal courts, upon application duly
16
     authorized by an appropriate official ofthe Department of Justice, to issue orders that are
17
     necessary to execute a foreign request.
18

19
             An application is duly authorized by an appropriate official of the Department of Justice when

20
     the Office ofInternational Affairs^ has reviewed and authorized the request, and executes the request

21
              Prior to the enactment of 18 U.S.C. § 3512, the United States routinely utilized the procedures
22   authorized by 28 U.S.C. § 1782(the "commissioner" process)to execute requests from foreign authorities. See In
     re Requestfrom the United Kingdom,685 F.3d 1, 11 (1st Cir. 2012)(18 U.S.C. § 3512 provides a more
23   streamlined process than 28 U.S.C. § 1782, the statute under which foreign requests were executed prior to
     enactment of section 3512); see also Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247-49(2004)
24   (describing history of Section 1782). When enacting Section 3512, Congress anticipated that improved U.S.
     handling offoreign requests would ensure reciprocity in response to U.S. requests for assistance in its criminal
25   investigations. See, e.g., 155 Cong. Rec. 10,093(2009)(statement of Rep. Schiff).

26
             ^ The Attorney General, through regulations and Department of Justice directives, delegated to the Office
     of Intemational Affairs the authority to serve as the "Central Authority" under treaties and executive agreements
     MEMO OF POINTS AND AUTHORITIES
27

28
               Case 4:20-xr-90150-KAW Document 1 Filed 02/12/20 Page 7 of 13




 r   itself or delegates execution to another attorney for the government.'^ Upon such a duly authorized
 2   application, Section 3512 authorizes a federal judge^ to issue "such orders as may be necessary to
 3   execute [the] request," including; (1) search warrants under Fed. R. Crim. P. 41;(2) orders for
 4   electronic records under 18 U.S.C. § 2703;(3) orders for pen registers or trap and trace devices under 18
 5   U.S.C. § 3123; and (4) orders appointing a person to direct the taking oftestimony or statements and/or

 6   the production of documents or other things. See 18 U.S.C. § 3512(a)(l)-(b)(l). In addition, a federal

 7   judge may order any necessary procedures to facilitate the execution ofthe request, including any
 8   procedures requested by the foreign authority to facilitate its use ofthe evidence. 18 U.S.C. § 3512(a)(1).

 9           Section 3512 also authorizes any person appointed to direct the taking of testimony or statements
10   and/or the production of documents. The appointed person has authority to: (1)issue an order requiring
11   a person to appear and/or produce documents or other things;(2) administer any necessary oaths; and (3)

12   take testimony or statements and receive documents or other things. 18 U.S.C. § 3512(b)(2). In

13   ordering a person to appear and/or produce documents or other things, the person appointed, commonly
14   referred to as the "commissioner," typically uses a subpoena entitled "Commissioner's Subpoena." Any
15   such subpoena may be served or executed anywhere in the United States. 18 U.S.C. § 3512(f). A

16   sample "Commissioner's Subpoena" is included as Attachment A.

17           C. The present request qualifies for assistance pursuant to applicable statutory authoritv

18           The Office of International Affairs has reviewed and authorized the Request, and is executing the

19   Request itself. Consequently, this application for an Order appointing the undersigned attorney as a
20
     commissioner to collect evidence and to take such other action as is necessary to execute the Request
21

22   between the United States and other countries pertaining to mutual assistance in criminal matters. See 28 C.F.R.
     0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and 81C (2018).
23
               "Section 3512 can be invoked only when authorized by OIA.. . Such authorization occurs when an
24   attomey for the government, or his or her office, receives the referral ofthe request for execution from OIA."
     Memorandum from the Deputy Attorney General to Department of Justice Components(May 16, 2011)(on file
25   with the Office of Intemational Affairs).
             ^ The term "federal judge" includes a magistrate judge. See 18 U.S.C. § 3512(h)(1); Fed. R. Crim. P.
26   1(b)(3)(B)(including a magistrate judge in the definition offederal judge).
     MEMO OF POINTS AND AUTHORITIES
27

28
               Case 4:20-xr-90150-KAW Document 1 Filed 02/12/20 Page 8 of 13




 r   has been "duly authorized" within the meaning of Section 3512. In addition, the Request was submitted
 2   by an appropriate "foreign authority," the National Prosecutor's Office, the designated Central Authority
 3
     in Poland, and seeks assistance in the investigation ofthis forged/fraudulent check in violation of Article
 4
     310, §1 and §2 ofthe Polish Criminal Code, a criminal offense in Poland. The requested Order is
 5
     necessary to execute the Request, and the assistance requested, i. e., obtaining further documentary and
 6

     witness testimony regarding the forged/fraudulent check, falls squarely within that contemplated by
 7


 8   Section 3512 and the Treaty. Finally, this application filed in the Northern District of California where

 9   the Bank of Marin and J.A. Gonsalves exist.

10
             This application is being made exparte, consistent with U.S. practice in its domestic criminal
11
     matters. The Treaty itself contemplates the need for confidentiality with respect to all aspects ofthe
12
     execution of a request. Specifically, Article 5(5) provides that: "The Requested State shall use its best
13
     efforts to keep confidential a request and its contents if such confidentiality is requested by the Central
14


15
     Authority ofthe Requesting State."

16           When executing a foreign request for assistance in a criminal matter, both Section 3512 and the

17   Treaty authorize the use of compulsory process comparable to that used in domestic criminal
18
     investigations and/or prosecutions. Because subpoenas utilized in U.S. criminal proceedings {i.e., grand
19
     jury and criminal trial subpoenas) are issued without notice to any person other than the recipient ji. e..
20
     no notice to targets or defendants), orders and commissioner subpoenas issued in execution of a foreign
21

     request pursuant to Section 3512 and the applicable treaty likewise should require no notice other than to
22


23
     the recipients. This is true even if the Requesting state, as here, seeks fmaneial records, because the

24   Right to Financial Privacy Act, 12 U.S.C. §§ 3401 et seq., including its notice provisions, does not apply
25   to the execution of foreign requests for legal assistance. Young v. U.S. Dept. ofJustice, 882 F.2d 633,
26
     MEMO OF POINTS AND AUTHORITIES
27

28
              Case 4:20-xr-90150-KAW Document 1 Filed 02/12/20 Page 9 of 13




 r   639(2d Cir. 1989), cert, denied, 493 U.S. 1072(1990); In re Letters ofRequest from the Supreme Court
 2   ofHons Kons, 821 F. Supp. 204, 211 (S.D.N.Y. 1993); In re Letter ofRequest for Judicial Assistance
 3
     from the Tribunal Civil de Port-Au-Prince, Republic ofHaiti. 669 F. Supp. 403,407(S.D. Fla. 1987).
 4
     Accordingly, this Court should authorize a commissioner to collect the evidence requested without
 5
     notice to any person other than the recipient(s) of any given commissioner subpoena.
 6

            Therefore, the United States respectfully requests that this Court issue the attached Order,
 7


 8   pursuant to 18 U.S.C. § 3512, appointing the undersigned Assistant U.S. Attorney Maureen C. Bessette

 9   as Commissioner, authorizing the undersigned to take the actions necessary, including the issuance of
10
     commissioner's subpoenas, as needed, to collect the evidence necessary to execute any pending request
11
     for assistance and any subsequent supplemental requests in connection with the same matter, to do so in
12
     a manner consistent with the intended use ofthe evidence.
13
                                                 CONCLUSION
14
            Accordingly, the government respectfully requests that this Application he granted and the
15
     accompanying Order Appointing the Commissioner he issued.
16

17
     DATED; February 11, 2020                            Respectfully submitted,
18
                                                         DAVID L. ANDBRsdl
19
                                                         UniteiTStat^ Aromey"
20


21
                                                                            iSSETTE
22                                                               fnt United States Attorney
23

24


25

26
     MEMO OF POINTS AND AUTHORITIES
27

28
                 Case 4:20-xr-90150-KAW Document 1 Filed 02/12/20 Page 10 of 13




                             COMMISSIONER'S SUBPOENA DUCUS TECUM

                                  UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                                  CASE NO. CR     MISC

ISSUED TO: Joseph Anthony Gonsalves

       I, Commissioner Maureen C. Bessette, Assistant United States Attorney for the Northern District of

California, acting under authority of Title 18, United States Code, Section 3512, as well as a Commission

from a Federal Judge, for the purpose ofrendering assistance to Poland, command that you appear before

AUSA Bessette at the United States Attorney's Office, located at 1301 Clay Street, Suite 340S, Oakland,

California 94612, on February     ,2020, at 10:00 a.m. to 5:00 p.m., for inquiry in the Matter of J.A.

Gonsalves & Son Contruction, involving a counterfeit check in violation of Article 310, §1 and §2, Polish

Criminal Code.


       For failure to attend and provide testimony and/or said records, or for disclosure ofthe existence of

the subpoena, you may be deemed guilty of contempt and liable to penalties under the law.


DATE: February       ,2020
                                             Maureen C. Bessette
                                             Appointed Commissioner
                                             U.S. Attorney's Office, Northern District of California
                                             Telephone:(510)637-3691
                Case 4:20-xr-90150-KAW Document 1 Filed 02/12/20 Page 11 of 13




                                       COMMISSIONER'S SUBPOENA


                     Issued under authority of an Order ofthe United States District Court
                                      For the Northern District of California
                                  Title 18, United States Code, Section 3512

 RETURN OF SERVICE                                                          UNITED STATES OF AMERICA
                                                                            DEPARTMENT OF JUSTICE

 I, heing a person over 18 years of age, hereby certify that a copy ofthis subpoena was duly served on the

 person named herein by means of:

 Personal delivery to an individual, to wit:

(Name)

(Title)

(Address)

 personal delivery to an address, to wit:

(Description of premises)

(Address)

registered or certified mailing to:

(Name)

(Address)

()a.m., at           ()p.m. on

(SIGNATURE)

(TITLE)

(DATE)

Upon contumacy or refusal to obey, this subpoena shall he enforceable by order ofthe United
States District Court.
               Case 4:20-xr-90150-KAW Document 1 Filed 02/12/20 Page 12 of 13




 1   DAVID L. ANDERSON(CABN 149604)
     United States Attorney
 2
     HALLIE HOFFMAN(CABN 210020)
 3   Chief, Criminal Division

 4   MAUREEN C. BESSETTE(CABN 165775)
     Assistant United States Attorney
 5
              1301 Clay Street, Suite 340S
 6            Oakland, California 94612
              Telephone: (510)637-3680
 7            Fax:_(510)637-3724
              Email: Maureen.Bessette@usdoj.gov
 8
     Attorneys for United States of America
 9

10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13   E4 RE:                                          ) CASE NO.
                                                     )
14   REQUEST FROM BRAZIL IN THE        ) [PROPOSED^ Order Appointing Commissioner and
     CRIMINAL MATTER OF J.A. GONSALVES ) Placing Matter Under Seal
15   & SON CONSTRUCTION,                             )
                                                     )
16
             Upon application ofthe United States, and upon review ofthe request seeking evidence pursuant
17
     to a request for legal assistance made by Poland to the United States, and the Court having fully
18
     considered this matter,
19
            IT IS HEREBY ORDERED,pursuant to the authority conferred by 18 U.S.C. § 3512 and this
20
     Court's inherent authority, that Assistant United States Attorney Maureen C. Bessette is appointed
21
     Commissioner ofthis Court for purposes of executing the request from the requesting foreign authorities
22
     to collect evidence, including the obtaining of bank records and the taking of statements and, if needed,
23
     testimony, and to take other acts as necessary to comply with the treaty request. In executing the
24
     request, the following rules shall govern:
25
         1. The Commissioner may issue a Commissioner's Subpoena to be served within the United States
26
            ordering a person or company to appear, testify, and produce evidence; and the Commissioner
27
            may administer oaths in the taking of evidence;
28

     ORDER APPOINTING COMMISSIONER
             Case 4:20-xr-90150-KAW Document 1 Filed 02/12/20 Page 13 of 13




 1      2. The Commissioner may adopt procedures to colleet the evidence requested by the requesting
 2          foreign authorities in their request, using procedures provided by treaty, if any;
 3      3. The Commissioner may be accompanied by or represented by persons in the collection ofthe
 4         evidence, including agents ofthe Federal Bureau of Investigation, and may be accompanied by
 5         representatives ofthe requesting foreign authorities;
 6      4. A person or company can object by motion timely filed with this Court;
 7      5. The Commissioner may seek such further orders ofthis Court as are necessary to execute the
 8         Request, including orders to show cause why persons served with Commissioner Subpoenas who
 9         fail to appear and/or produce evidence should not be held in contempt, and protective orders to
10         regulate the use of evidence collected; and

11      6. The Commissioner shall certify and submit the evidence collected to the U.S. Department of
12         Justice, or as otherwise directed, for transmission to the requesting foreign authorities.
13

14   DATED: February      ,2020
                                                         KANDIS A. WESTMORE
15
                                                         United States Magistrate Judge
                                                         Northern District of California
16

17

18

19

20

21

22


23

24


25

26

27

28

     ORDER APPOINTING COMMISSIONER
